  

at Te uel Orr CMA see

Deblor 4 —oseph Ty Fie titled

    

 

 

First Name — Last Nemd Nam 7 . . ,
r C1 Check if this is an amended
Debtor 2 Ka laa) Cun ny aay he Lis plan, and list below the
Last¥ian) ame ‘ :
sections of the plan that have

(Spouse, If fillng) First Name Middle Name

. J been changed.
" United States Bankruptcy Court for the: Leste rh District of WwW J :

(Slate)
Case number —/- FO 9 Ooo

(If known)

 

 

 

Official Form 113
Chapter 13 Plan

To-Debtors: This form sets out opticns that may be appropriate in some cases, but the presence of an option or the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that

do not comply with local rules and judicial rulings may not be confirmable.

 

12/17

 

In the following notice to creditors, you must check each box that applies.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankiptay case. If you do not
have an attomey, you may wish to consult one. -
IFyou-oppose-the-plan‘s-treatment-of-your-claim-or-any-provision-of-this-plan,-you-oryour-attomey-mustfile-an-objection-lo
‘confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court, The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

To Creditors:

 

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will

be ineffective if set out later in the plan.

 

A limit on the amount of a-secured claim, set out in Section 3.2, which may result in a partial M included O Not included

 

|

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in

payment or no payment at all to the secured creditor

 

QO) Included | Not included

Section 3.4

 

 

 

 

Nonstandard provisions, set out in Part 8 O Included Not included

 

[1.3

Plan Payments and Length of Plan

 

2.1 Debtor(s) will make regular payments to the trustee as follows:

/, 00 pe_I4O for 440 months OT unhl Cortple +

{and $ per, for months.) /nsert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to (he extenl necessary to make the
payments to creditors specified in this plan.

‘Official Form 113 Chapter 13 Plan “Page 1
Joseph T+ Per P Conner Case number o2 | - /O 2 av

2.2 Regular payments to the trustee will be made from future income in the following manner:
Check all that apply.
Q Debtor(s) will make payments pursuant to a payroll deduction order.
A dation) will make payments directly to the trustee.
QO Other (specify method of payment):

2.3 Income tax refunds.

‘Woes

Debtor(s) will retain any income tax refunds received during the plan term.

Q Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of fi filing the return and will
turn over to the trustee all income tax refunds received during the plan term.

O Debtor(s) will treat income tax refunds as follows:

 

 

2.4 Additional payments.

a one

None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

Q Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated arnounl,
and date of each anticipated payment.

 

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $

. [EERERE] treatment of Secured Claims

 

3.1 Maintenance of payments and cure of default,-if any.

we one
-None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

QO) The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the arnounts listed ona proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
is ordered as to any item of collateral listed in this paragraph, then,‘unless otherwise ordered by the court, all payments under lhis
paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final

column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name of creditor Collateral Current installment Amount of Interest rate on Monthly plan Estimated total

payment arrearage (if arrearage payment on payments by
(including escrow ) any) (ifapplicable) arrearage trustee
$e cy : % $ §
Disbursed by:
C1] Trustee
QC Debtor(s)
$ 4 : hm: § §
Disbursed by:

- QO Trustee
Q Debtor(s)

Insert additional claims as needed.
Page 2

Official Form 113 Chapter 13 Plan
\oseeh TL + Ker P Cisnninslaar Gasenumber 2 / -/ dO 7 dO

3.2. Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

Q None. if “None” is checked, the rest of § 3.2 need not be completed or reproduced.

The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured

claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
claim filed.In accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of

the secured claim will be paid in full with interest at the rate stated below,

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan. If the amount of a creditor's secured claim Is listed below as having no value, the creditor's allowed claim will be treated in its entirety
as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditors total claim listed on the
proof of claim controls over any contrary amounts listed in this paragraph. . .
"The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or
(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and: be released by the creditor.

Name of creditor Estimated amount Collateral Value of = Amount of Amount of Interest Monthly , Estimated total
of creditor's total collateral claims senior to securedclaim rate payment to of monthly
’ creditor payments

claim creditor's claim

Souturn falo-
Chatans ue FC F210 Ford succes
ord

Sputern =Cu 342 Tow, + = slh bres
Cradengue 12, a0 Eon a $e

Bu. sAPY% 5 (4,97 S. °°

Bu SAIS!” 512, 843-2",

$e

 

Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506.

“i
None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.

C The claims listed below were either.
(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the

personal use of the deblor(s), or
(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest al the rate slated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below, Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Amount of claim Interest Monthly plan Estimated total

Collateral
rate payment payments by trustee

Name of creditor

3 : %. § 5
Disbursed by:

Q Trustee
C1 Debtor(s)

$ a
Disbursed by:
Q Trustee
Q Debtor(s)

Insert additional claims as needed.

ficial Form 113 Chapter 13 Plan . Page 3
sit s

,

s Deblor —)oseph Te Jey | re Coord pincer

3.4 Lien avoidance.

wie
None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

Case number Zl- J oF oY

Q The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless othenwise ordered by the court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security Interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The

. amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.
§ 522(f) and Bankruptcy Rule 4003(d). /f more than one lien is to be avoided, provide the information separately for each lien.

Information regarding judicial
lien or security interest

Name of creditor

Collateral

Lien identification (such as
judgment date, date of lien
recording, book and page number)

a

a

a

oO

Calculation of lien avoidance

Amount of lien $.
Amount of all other liens §
. Value of claimed exemptions +§$
. Total of adding lines a, b, and c $
. Value of debtor(s)' Interest in -§
property °
. Subtract line e from line d. $

Treatment of remaining
secured claim

Amount of secured claim after
avoidance (line a minus line f)

5

Interest rate (if applicable)

%

Monthly payment on secured
claim

$

Estimated total payments on
secured claim

3

 

 

Insert additional claims as needed.

3.5 Surrender of collateral.

Check one.

 

Extent of exemption impairment
(Check applicable box):

OQ] Line f is equal to or greater than line a.

The entire lien is avoided. (Do not complete the next column.)

C2 Line f is less than line a.

A portion of the lien is avoided. (Complete the next column.)

C1 None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced,

The debtor(s) elect to surrender to each creditor listed below the collaleral that secures the creditor's claim. The debtor(s) request that
upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be lerminated as lo the collateral only and that the stay under § 1301

Name of creditor

ea be oad incase, 1

Collateral

 

Insert additional claims as needed.

Official Form 113

Chapter 13 Plan

 

be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below,

SAG Fela ris (2a. S — {006 Side boy Side

Page 4
w —_— .

‘*, Debtor Nosc0k ] t+ kar, ) Fevnatn das Case number oe | -{0O 7 dd
SS { J

za Treatment of Fees and Priority Claims

4.4 General

 

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without

postpetition Interest.

4.2 Trustee’s fees - z
Trustee's fees are govemed by statute and may change during the course of the case but are estimated to be _/ © %ofplan payments; and
during the plan term, they are estimated to total § 3 940,50

4.3. Attorney's fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ zn 700.00

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

Oe
4 None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced,

Q The debtor(s) estimate the total amount of other priority claims to be

4.5 Domestic support obligations assigned or owed toa governmental unit and paid less than full amount

— ‘
None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

based on a domestic support obligation that has been assigned to or is owed lo a

O] The allowed priority claims listed below are
)(4).. This plan provision

governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a
requires that payments in § 2.1 be fora term of 60 months; see 11 U.S.C. § 1322(a)(4).

Name of creditor Amount of claim to be paid

 

 

 

Insert additional claims as needed.

EEE] treetrment of Nonpriority Unsecured Claims

5.4 Nonpriority unsecured claims not separately classified.

 

Allowed nonpriority unsecured claims that are nol separately classified will be paid, pro rata, If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply. .

QO The sumof$.
QO S % of the total amount of these claims, an estimated payment of $ G, VSO 200 ] ote \ .

C1 The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $_-
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

Official Form 113 Chapter 13 Plan, Page 5
Debtor Nnseph lv kee t Cunninghar Gasp nunitier ol - 1/0950

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

None. If None” is checked, the rest of § 5.2 need not be completed or reproduced. °

ure any default in payments on the unsecured claims listed below
be disbursed either by the trustee or directly by the
as specified below and disbursed by the trustee.

C] The debtor(s) will maintain the contractual installment payments and c
on which the last payment is due after [he final plan payment. These payments will
debtor(s), as specified below. The claim for the arrearage amount will be paid in full
The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name of creditor Current installment Amount of arrearage Estimated total
payment to be paid payments by
trustee
$ $ $
Disbursed by:
QO Trustee

QO) Debtor(s)

 

5 § 5

Disbursed by:
QO) Trustee
OQ) Debtor(s)

Insert additional claims as needed.

5.3 Other separately classified nonpriority unsecured claims. Check one.

1 ione. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

CO The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

 

 

 

Name-of-creditor Basis forseparte classification Amounttobe paid _Interest rate Estimated total
and treatment on the claim (if applicable) amount of
payments
$ Yo $
$ % 8.

 

FF

Insert additional claims as needed.

 

FE ween Contracts and Unexpired Leases

he executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts

641 = T
and unexpired leases are rejected. Check one.

None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Current.installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject

QO Assumed items.
ee, The final column includes only payments disbursed

to any contrary court order or rule. Arrearage payments will be disbursed by the trust
by the trustee rather than by the debtor(s).

Official Form 113 Chapter 13 Plan Page 6
G

Official Form 113

Debtor ~ Jo sepals l st Ker, P Cunningher Case number wtf = JO 700

. Name of creditor Description of leased _

property or executory
contract

Insert additional contracts or leases as needed.

, a Vesting of Property of the Estate

Current installment
payment

§
Disbursed by:
Q Trustee .

Q Debtor(s)

§.
Disbursed by:
Q Trustee

Q Debtor(s)

Estimated total

 

 

. Amount of Treatment of arrearage
arrearage to ayments b
be paid (Refer to other plan Sees ¥
section if applicable)
$ §
$ $

 

 

 

7.1 Property of the estate will vest in the debtor(s) upon
Check fhe applicable box:
plan confirmation.

1 entry of discharge.
Q) other:

 

ET eA Nonstandard Plan Provisions

 

8.1 Check “None” or List Nonstandard Plan Provisions

None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it, Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 

 

 

 

 

Chapter 13 Plan

Page 7
*
>

nebo eoseph | ¢ Kar, “P Cureinsber Case number oa /- 1/0900

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attomey, the Debtor(s) must sign below; otherwise the Debior(s) signatures are optional. The attorney for the Debtor(s), if any,
must sign below. . ,

x , x

Signature of Deb

 

 

 

Signature of Debtor 2

   

Executed on

 

/ DD IYYYY , : MM / DD /YYYY
x 7 Date ob/at e Dé]
Signature of Attomey for Debtor(s) MM / DO /YYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 143, other than any nonstandard provisions included in Part 8.

 

oes

Official Form 113 “ Chapter 13 Plan Page 8
Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there Is any difference between the amounts set
out below and the actual plan terms, the plan terms control.
5 oO

s_Y97.%

c. * Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $__ e
5 o-

d, Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 tota/)

b. Modified secured claims (Part 3, Section 3.2 total)

e. Fees and priority claims (Part 4 total) s_ 979.00 7.00
f. Nofpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $ / l 3 100°
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $ o-
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $ Co
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $ oo

. a =

J. Nonstandard payments (Part 8, total)

 

Total of lines a through j

 

 

 

 

Official Form 113 Chapter 13 Plan — Exhibit Page 1
